Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 20, 2017                                                                                  Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  156128(115)                                                                                            David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                            Joan L. Larsen
  GARY HENRY and KATHY HENRY,                                                                            Kurtis T. Wilder,
           Plaintiffs-Appellees,                                                                                     Justices
                                                                   SC: 156128
  v                                                                COA: 328716
                                                                   Saginaw CC: 03-047775-NZ
  DOW CHEMICAL COMPANY,
             Defendant-Appellant.
  _________________________________________/

          On order of the Chief Justice, the motion of the Michigan Chamber of Commerce
  to file a brief amicus curiae is GRANTED. The amicus brief submitted on September 18,
  2017, is accepted for filing.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                               September 20, 2017
                                                                              Clerk